    Case 5:19-cr-00003-LGW-BWC Document 172 Filed 06/17/20 Page 1 of 3

                                                                                            FILED
                                                                                 John E. Triplett, Acting Clerk
                                                                                  United States District Court

                     UNITED STATES DISTRICT COURT                            By CAsbell at 12:04 pm, Jun 17, 2020

                     SOUTHERN DISTRICT OF GEORGIA
                          WAYCROSS DIVISION

UNITED STATES OF AMERICA                    )     5:19-cr-003
                                            )
         v.                                 )
                                            )
WILLIAM TRAVIS ROOF                         )

                  PRELIMINARY ORDER OF FORFEITURE

      WHEREAS, on February 6, 2019, a Grand Jury sitting the Southern District

of Georgia returned a six-Count Indictment against Defendant William Travis Roof,

and several others, charging a violations of 21 U.S.C. § 846 (Count One – Conspiracy

to Possess with intent to Distribute a Controlled Substance), 21 U.S.C. § 841(a)(1)

(Count Two – Possession with Intent to Distribute Controlled Substance

(Methamphetamine and Marihuana)), 18 U.S.C. § 922(g)(1) (Count Three –

Possession of a Firearm by a Prohibited Peron), 18 U.S.C. § 924(c) (Counts Four and

Five – Possession of a Firearm in Furtherance of a Drug Trafficking Crime), and 21

U.S.C. § 856(a)(1) & 18 U.S.C. § 2 (Count Six – Maintaining a Drug-Involved

Premises);

      WHEREAS, the Indictment sought forfeiture pursuant to 21 U.S.C. § 853, 18

U.S.C. § 924(d), and 28 U.S.C. § 2461(c);

      WHEREAS, on August 19, 2019, pursuant to a written plea agreement,

Defendant pled guilty to Count One of the Indictment charging a violation of 21

U.S.C. § 846, Conspiracy to Possess with intent to Distribute a Controlled Substance;
    Case 5:19-cr-00003-LGW-BWC Document 172 Filed 06/17/20 Page 2 of 3



      WHEREAS, pursuant to his plea agreement, Defendant agreed to forfeit his

interest in any firearms and ammunition involved or used in the knowing commission

of the offense to which he has agreed to plead guilty, specifically Rossi .38 caliber

handgun, serial number FM69196. (hereinafter, the “Subject Property”); and

      WHEREAS, pursuant to his plea agreement, Defendant agreed to waive the

requirements of Federal Rules of Criminal Procedure 11(b)(1)(J), 32.2, and 43(a)

regarding notice of the forfeiture in the charging instrument, announcement of the

forfeiture at sentencing, and incorporation of the forfeiture in the judgment without

further order of the Court.

      NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED THAT:

      1.     Pursuant to 18 U.S.C. § 924(d) 28 U.S.C. § 2461(c), and Rule 32.2(b)(1)

of the Federal Rules of Criminal Procedure, the United States has established the

requisite nexus between the Subject Property and the charge of conviction.

      2.     Government has established the requisite nexus between the above-

described Subject Property and the offense committed by Defendant, and the Subject

Property is hereby forfeited to the United States, and the Government shall now

ensure that the Subject Property is paid in full.

      3.     Forfeiture shall become final upon entry of this Order of Forfeiture, and

as provided by Fed. R. Crim. P. 32.2(c)(1), no ancillary proceeding is required to the

extent that the forfeiture consists of a money judgment.




                                          -2-
     Case 5:19-cr-00003-LGW-BWC Document 172 Filed 06/17/20 Page 3 of 3



       4.     Upon the entry of this Order, in accordance with Fed. R. Crim. P.

32.2(b)(3),

       5.     The Court shall retain jurisdiction to enforce this Order, and to amend

it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

       6.     The Clerk of the Court shall forward four certified copies of this Order

to Assistant U.S. Attorney Joseph P. McCool, United States Attorney’s Office for the

Southern District of Georgia, P.O. Box 8970, Savannah, Georgia 31412.



                         17th
       SO ORDERED, this ________          June
                                 day of _________________, 2020.


                                 _________________________________________
                                    ______
                                        _ ________________
                                                        ________
                                                         _     _______
                                 LISA
                                   SA GODBEY
                                       GODBEY  Y WOOD,
                                                  WOOD JUDGE
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA




                                         -3-
